Citation Nr: 0803062	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  06-30 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for Post Traumatic 
Stress Disorder ("PTSD").

2.  Entitlement to service connection for colon cancer, to 
include as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
November 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2005 rating decision by 
the North Little Rock, Illinois Regional Office ("RO") of 
the Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for PTSD and colon 
cancer.

The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.

FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
colon cancer was first manifested many years after service 
and is not related to disease or injury in service, including 
his alleged exposure to herbicides, such as Agent Orange.


CONCLUSION OF LAW

Cancer of the colon was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
("VCAA"), the United States Department of Veterans Affairs 
("VA") has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the appellant in June and August 2005 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not diagnosed with colon cancer 
for over 30 years after he was released from military 
service.  There is no medical evidence of record showing he 
had symptoms that could link colon cancer to his military 
service during service or continuously since his military 
service.  There have been no allegations by the veteran nor 
his representative that any such evidence exists.  A medical 
examination, therefore, is not warranted in this case.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained VA treatment records 
from North Little Rock VAMC.  The veteran submitted private 
treatment records from Little Rock Hematology/Oncology, Dr. 
B.B.; Dr. B.S.; Batesville Surgery & CT Imaging; and White 
River Medical Center.  The veteran was given an opportunity 
to set forth his or her contentions during the hearing before 
the undersigned Acting Veterans Law Judge in August 2007.  
Again, a VA examination is not warranted in this case because 
the evidence does not "indicate" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  Significantly, neither the appellant nor 
his or her representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The veteran contends that service connection is warranted for 
cancer of the colon on the basis that he served in the 
Republic of Vietnam while on active duty and that he 
developed the cancer due to his in-service exposure to 
herbicides, and specifically, to Agent Orange.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (2007).  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
for certain chronic diseases, such as malignant tumors, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for these diseases, is one year.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2007).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 
(2007).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service, including malignant tumors, provided that the 
disease is manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) 
(2007). 

Service medical records are negative for any colon problems 
and the veteran does not contend otherwise.  Because there is 
no evidence that the veteran was diagnosed as having cancer, 
including of the colon, within one year of his discharge from 
active duty, presumptive service connection as a chronic 
disease under 38 C.F.R. § 3.309(a) is not warranted.

Service connection is not available on a presumptive basis 
for colon cancer as due to Agent Orange exposure as it is not 
a listed disease and the Secretary recently reiterated that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  Finally, since he was not diagnosed as having cancer 
of the colon until 2005, more than 30 after his discharge 
from active duty, and there is no evidence linking the 
condition to service, service connection may not be granted 
on either a direct or a presumptive basis.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  The private medical 
records in the veteran's file diagnose the veteran with colon 
cancer; however, they do not provide a medical nexus opinion 
stating that herbicides are the cause of the veteran's colon 
cancer. In a June 2005 letter, Dr. B.S., M.D. states only 
that his letter comes with the hope that upon review the 
veteran may be eligible for some monetary benefit because of 
his history of exposure to Agent Orange, and does not 
indicate that the veteran's colon cancer is related to Agent 
Orange.

In reaching this determination, the Board does not question 
the veteran's sincerity that he incurred this disease due to 
service, and specifically as a consequence of his reported 
in-service exposure to Agent Orange.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 38 
C.F.R. § 3.159(a)(1) (2007) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As the veteran is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, the Board finds that the 
preponderance of the evidence is against the claim, and thus 
service connection must be denied for cancer of the colon.


ORDER

Service connection for cancer of the colon is denied.

REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for PTSD.  In denying his 
claim, the RO noted that the veteran was diagnosed as having 
PTSD but determined that there was no credible supporting 
evidence that a claimed in-service stressor occurred, and 
that his stressors were not sufficiently specific such that 
they could be verified.  The veteran testified and his 
service records confirm that his duty assignment in the 
Republic of Vietnam was the 31st FMS, Tuy Hoa Air Force Base.  
His military occupational specialty ("MOS") was an aircraft 
repairman.  The veteran has submitted stressor information 
regarding a specific incident that took place in April 1970 
while he was sent on temporary duty ("TDY") at Cam Rahn Bay 
Ear Nose and Throat Clinic (referred by the 31st FMS 
Dispensary).  The veteran's service medical records confirm 
that the veteran was seen there on April 28, 1970, following 
weeks of treatment at Tuy Hoa in March and April 1970 for ear 
trouble.  

He testified at a travel board hearing that while he was in 
his barracks at nightfall in Cam Rahn Bay, he heard rockets 
start firing.  He testified that he could not find a bunker 
to seek shelter and that he saw a fire station on base get 
hit.  The veteran has recurring nightmares about the incident 
and cannot sleep.  The veteran has been diagnosed with PTSD.

The RO denied the veteran's claim on the basis that it 
checked Air Force records regarding rocket attacks and that 
they do not show a rocket attack on the date in question or 
in the month of April 1970.  The RO concluded the veteran 
provided insufficient detail to verify whether the veteran 
was exposed to a stressor.  However, the record is incomplete 
with respect to research regarding the veteran's claimed 
stressors at Cam Rahn Bay Air Base.  The only document of 
record is a list of attacks, U.S. losses & Republic of 
Vietnam losses from an undated and unidentified source that 
does not even cover the date identified by the veteran, April 
28, 1970.  The Board finds more research must be conducted 
into confirming the veteran's stressors, especially given the 
specificity with he has alleged them.

Accordingly, the case is REMANDED for the following action:

1.   The RO must then review the claims 
file, including the veteran's previous 
statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all claimed stressors.  The AMC should 
forward the summary and all associated 
documents to the U.S. Armed Services 
Center for Research of Unit Records (CURR) 
(now the U.S. Army and Joint Services 
Records Research Center ("JSRRC")) to 
attempt to corroborate his claimed 
stressors, including being subjected to 
incoming fire while he stayed at Cam Rahn 
Bay Air Base on TDY in Vietnam on or about 
April 27-28, 1970.  In particular, an 
attempt should be made to obtain 
information as to whether the Air Base was 
subjected to, or in the vicinity of, 
incoming fire during the period from April 
27-28, 1970.

2.  Then, the AMC should adjudicate the 
claim.  If the benefit sought on appeal is 
not granted, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his representative 
an opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


